
	
		I
		111th CONGRESS
		1st Session
		H. R. 4382
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to make grants to nonprofit community organizations for the
		  development of open space on municipally owned vacant lots in urban
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Revitalizing Cities Through Parks Enhancement
			 Act.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)open spaces and
			 community parks are a critically important portion of urban
			 infrastructure;
			(2)many inner-city
			 areas suffer from a lack of public open space for community residents to use
			 for recreation, social interaction, and relief from dense urban
			 conditions;
			(3)vacant lots, many
			 in public ownership as a result of tax foreclosures, are common in inner-city
			 areas;
			(4)the recent
			 economic recession substantially increased the number of such vacant
			 lots;
			(5)such lots often
			 become drug trafficking areas, thereby decreasing the value of surrounding
			 property and leading to higher crime rates in inner-city areas; and
			(6)the refurbishment
			 of such lots, by removing garbage and rubble and creating well-lighted and
			 maintained open spaces and community parks, would establish positive assets for
			 surrounding communities, provide positive outlets for community youth, increase
			 property values, make other types of investment in the communities more
			 attractive, and generally improve the quality of life for residents of the
			 affected communities.
			3.Authority to make
			 grants
			(a)In
			 generalThe Secretary of Housing and Urban Development shall, to
			 the extent amounts are provided in appropriation Acts pursuant to section 13,
			 make grants under this Act to qualified community organizations for
			 establishment of community open space in urban areas.
			(b)AmountThe
			 aggregate amount of any grants made under this Act to any single qualified
			 community organization in any single fiscal year may not exceed
			 $250,000.
			4.Qualified
			 community organizationsA
			 grant under this Act may be made only to a nonprofit organization that—
			(1)has among its
			 purposes significant activities related to the improvement of the neighborhood,
			 community, or city in which any property that is to be assisted with the grant
			 under this Act is located;
			(2)has a history of
			 serving such neighborhood, community, or city;
			(3)maintains, through
			 significant representation on the organization's governing board and otherwise,
			 accountability to residents of such neighborhood, community, or city;
			 and
			(4)complies with such
			 standards of financial accountability as the Secretary may require.
			5.Use of grant
			 amounts
			(a)Eligible
			 activitiesAmounts from a grant made under this Act may be used
			 by the recipient of the grant only for costs relating to the establishment of
			 community open space, as follows:
				(1)To develop
			 eligible municipal real property for use as community open space, which shall
			 include design, clearance, demolition, removal, beautification, site
			 improvements, and construction or installation of facilities and improvements
			 for such property.
				(2)To lease or
			 otherwise obtain the use of eligible municipal real property for establishment
			 of community open space.
				(3)To maintain
			 community open space.
				(4)To cover other
			 administrative costs related to the establishment, development, maintenance,
			 administration, insurance, or management of the community open space, except
			 that not more than 10 percent of any single grant made under this Act may be
			 used for costs under this paragraph.
				(b)Development plan
			 requirementAmounts from a grant made under this Act may be used
			 by the recipient of a grant only to carry out activities under subsection (a)
			 that are described in the development plan of the recipient approved by the
			 Secretary under section 7 or that are described in an amendment to the
			 development plan approved by the Secretary under section 9.
			(c)Community
			 involvement requirementsA qualified community organization that
			 applies for a grant under this Act shall provide for involvement by interested
			 residents and organizations of the neighborhood, community, or city in which
			 the property to be assisted under the plan is located in—
				(1)establishing the
			 development plan under section 7(b), which shall include—
					(A)making the
			 proposed development plan available in a manner that, in the determination of
			 the Secretary, provides interested parties a reasonable opportunity to examine
			 its content and to submit comments on the proposed plan; and
					(B)holding one or
			 more public hearings to obtain the views of interested parties regarding the
			 proposed plan; and
					(2)carrying out
			 activities under the development plan, if the qualified community organization
			 is a recipient.
				6.Eligible
			 municipal real propertyAmounts from a grant under this Act may be used for costs under section 5(a)
			 relating to the establishment of community open space only on real property
			 that—
			(1)is owned in fee
			 simple by the unit of general local government in which the property is
			 located;
			(2)is located in an
			 urban area;
			(3)is free of
			 structures, other than toilet or maintenance facilities for the community open
			 space; and
			(4)is subject to a
			 binding commitment, entered into by the unit of general local government that
			 owns the property and the eligible community organization receiving the grant,
			 that makes the property available for use and improvement under this Act as
			 community open space for a period of not less than 7 years.
			7.Application and
			 development plan
			(a)In
			 generalThe Secretary shall provide for nonprofit organizations
			 to submit applications to the Secretary for grants under this Act in such form
			 and manner as the Secretary may require to carry out the purposes of this
			 Act.
			(b)Development
			 planThe Secretary shall require each application to include a
			 detailed plan for the use of any amounts received from a grant under this Act,
			 which shall include—
				(1)a
			 description of any eligible municipal property that is to be established as
			 community open space using such grant amounts;
				(2)evidence of the
			 ownership of the eligible municipal property and the binding commitment
			 required under section 6(4) for the property;
				(3)a
			 description of the nonprofit organization applying for the grant that is
			 sufficient to allow the Secretary to determine whether such organization is a
			 qualified community organization;
				(4)a
			 description of the activities under section 5(a) to be conducted with amounts
			 from the grant;
				(5)evidence of any
			 commitments to make assistance (other than assistance under this Act) available
			 for use in developing or maintaining the community open space;
				(6)a
			 description of the need for community open space in the neighborhood or
			 community in which the eligible municipal property is located;
				(7)a
			 description of how the nonprofit organization will provide for the maintenance
			 of the community open space;
				(8)a
			 description of the community participation involved (pursuant to section 5(c))
			 in establishing the plan, and the provisions made (pursuant to such section)
			 for community participation in developing, maintaining, administering, and
			 managing the community open space;
				(9)a
			 budget specifying all of the estimated costs relating to the project to
			 establish and maintain the community open space; and
				(10)any other
			 information the Secretary considers appropriate to carry out this Act.
				8.Selection and
			 grant agreements
			(a)SelectionFrom
			 among the applications submitted under section 7, the Secretary shall select
			 qualified community organizations to receive grants under this Act pursuant to
			 a competitive selection process. The Secretary shall review all applications
			 received and may select only applications containing development plans that the
			 Secretary approves as feasible and cost-effective pursuant to the competitive
			 selection process.
			(b)Selection
			 criteriaThe competitive selection process referred to in
			 subsection (a) shall be based upon selection criteria, which shall
			 include—
				(1)the extent of
			 community involvement in the establishment, development, maintenance,
			 administration, or management of the community open space;
				(2)the extent of need
			 for community open space in the neighborhood or community in which the eligible
			 municipal property is located;
				(3)the extent to
			 which the development plan for the community open space limits administrative
			 and management costs relating to the community open space; and
				(4)the extent to
			 which commitments have been made providing assistance (other than assistance
			 under this Act) for use in establishing, developing, maintaining,
			 administering, or managing the community open space.
				(c)Grant
			 agreementsThe Secretary shall enter into agreements with each
			 qualified community organization selected to receive a grant under this section
			 as the Secretary considers necessary to ensure that amounts provided under the
			 grant are used in accordance with the requirements of this Act to carry out the
			 development plan approved under section 7 and any amendments to such plan
			 approved under section 9.
			9.Amendments to
			 development plansThe
			 Secretary shall provide for recipients to submit amendments to development
			 plans to the Secretary and for the Secretary to review, and approve or
			 disapprove, such amendments.
		10.Reports
			(a)RecipientsThe
			 Secretary may require each recipient to submit to the Secretary such reports as
			 the Secretary considers appropriate to determine whether the recipient is
			 carrying out the development plan for any community open space for which the
			 grant was made and is complying with the provisions of this Act and any
			 agreements entered into under section 8(c).
			(b)SecretaryThe
			 Secretary shall submit a report to the Congress not less than annually
			 describing the grants made under this Act, the recipients of the grants, and
			 the community open space provided with such grant amounts.
			11.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Community open
			 spaceThe term community open space means a parcel
			 of real property that is used for open space, park, playground, garden, or
			 other recreational or other similar purposes and is generally open to and
			 available for use by the public.
			(2)Nonprofit
			 organizationThe term nonprofit organization means
			 a private organization that—
				(A)is organized under
			 State or local laws; and
				(B)has no part of its
			 net earnings inuring to the benefit of any member, shareholder, founder,
			 contributor, or individual.
				(3)Qualified
			 community organizationThe term qualified community
			 organization means a nonprofit organization that complies with the
			 requirements under section 4 to be eligible to receive a grant under this
			 Act.
			(4)RecipientThe
			 term recipient means a qualified community organization that
			 receives a grant under this Act.
			(5)Urban
			 areaThe term urban area means—
				(A)a city within a
			 standard metropolitan statistical area (as established by the Office of
			 Management and Budget) which is the central city of such area (as defined and
			 used by such Office); or
				(B)a city within such
			 a standard metropolitan statistical area which has a population of 50,000 or
			 more.
				(6)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(7)Unit of general
			 local governmentThe term unit of general local
			 government means any city, town, township, county, parish, village, or
			 other general purpose political subdivision of a State.
			(8)StateThe
			 term State means the States of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other
			 territory or possession of the United States.
			12.RegulationsThe Secretary shall issue any regulations
			 necessary to carry out this Act.
		13.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for grants under this Act $10,000,000 for each of
			 fiscal years 2011 and 2012.
		
